Electronically Filed
                                                       Supreme Court
                                                       SCPW-10-0000238
                                                       12-JAN-2011
                                                       02:50 PM



                       NO. SCPW-10-0000238

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

             GOVERNOR NEIL ABERCROMBIE, Respondent.


                       ORIGINAL PROCEEDING

                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
     and Circuit Judge Ayabe, assigned by reason of vacancy)

          Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate that he is entitled to mandamus relief.     See HRS §

602-5(3) (Supp. 2009) (The supreme court has jurisdiction and

power to issue writs of mandamus directed to public officers to

compel them to fulfill the duties of their offices.); In Re

Disciplinary Bd. Of Hawaii Supreme Court, 91 Hawai#i 363, 368,

984 P.2d 688, 693 (1999) (Mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the

official’s duty is ministerial and so plainly prescribed as to be

free from doubt, and no other remedy is available.).    Therefore,
          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, January 12, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Bert I. Ayabe




                                 2